DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-12, and 14-22 are pending.  Claims 1, 6-7, 10, 12, and 18 have been amended and claims 2 and 13 have been cancelled.  Claims 21-22 have been newly added.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Maxine Barasch (Reg. No. 58,580) on April 11, 2022.  This examiner’s amendment amends Claims 1, 8, 12, and 19.
Claims 1, 8, 12, and 19 of the application have been amended as follows: 
Regarding claim 1, lines 6, replace “wherein there are release points at a top end and 14 final positions” with – wherein there are release points at the top end and 14 final positions--
Regarding claim 8, lines 2-3, replace “comprises a plurality of playable races for horse-styled races and for Total Sum games” with – comprises a plurality of playable races for horse-styled races. –
Regarding claim 12, lines 6-7, replace “wherein there are release points at a top end and 14 final positions at the bottom end” with – wherein there are release points at the top end and 14 final positions at the bottom end--
Regarding claim 12, lines 16-17, replace “Exacta, Trifecta or Total Sum using the betting area, and wherein the player may bet on an outcome of consecutive races;” with – Exacta, Trifecta or Total Sum using the betting area, --
Regarding claim 19, lines 2-3, replace “comprises a plurality of playable races for horse-styled races and for Total Sum games” with – comprises a plurality of playable races for horse-styled races. --
Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 12 are directed to a casino game having a horse-racing theme, wherein the casino game comprises: three markers; wherein a Total Sum represents a total value of numbers of final positions, of the 14 final positions, where the three markers land after having fallen from a dealer position at one or more release points of the 14 release points.   Specifically, none of the cited prior art discloses or teaches a horseshoe-shaped playing surface having a plurality of horse positions and a betting area inscribed thereon, the betting area comprising a predetermined location for Win, Place, Show, Exacta, Trifecta and Total Sum, and wherein the betting area further comprises a surface comprising an instance of each of the numbers consisting of three through thirty six which, in combination with other remaining claimed elements: (a) a marker holding apparatus comprising a top end and a bottom end; (b) wherein there are release points at the top end and 14 final positions at the bottom end; and (c) wherein the final positions are number 0 through 13, and wherein each final position can hold only one marker.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1 and 12 (along with their respective dependent Claims 3-11 and 13-22) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715